USCA11 Case: 22-10312      Date Filed: 11/16/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10312
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JESUS TIJERINA GARZA,
a.k.a. Guero,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:11-cr-00138-TJC-LLL-2
USCA11 Case: 22-10312         Date Filed: 11/16/2022     Page: 2 of 3




2                       Opinion of the Court                 22-10312

                     ____________________

Before WILLIAM PRYOR, Chief Judge, NEWSOM and BRASHER, Cir-
cuit Judges.
PER CURIAM:
       Jesus Tijerina Garza appeals pro se the denial of his motion
for compassionate release. 18 U.S.C. § 3582(c)(1)(A). The district
court ruled that Garza failed to identify an extraordinary or com-
pelling reason to reduce his sentence, U.S.S.G. § 1B1.13, and, in the
alternative, that the statutory sentencing factors weighed against
granting his motion, 18 U.S.C. § 3553. We affirm.
       We review the denial of a motion for compassionate release
for abuse of discretion. United States v. Harris, 989 F.3d 908, 911
(11th Cir. 2021). “A district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly erro-
neous.” Id. at 911 (quoting Cordoba v. DIRECTV, LLC, 942 F.3d
1259, 1267 (11th Cir. 2019)). “When review is only for abuse of dis-
cretion, it means that the district court had a ‘range of choice’ and
that we cannot reverse just because we might have come to a dif-
ferent conclusion had it been our call to make.” Id. at 912.
       A district “court may not modify a term of imprisonment
once it has been imposed” except in specified circumstances. 18
U.S.C. § 3582(c); see United States v. Jones, 962 F.3d 1290, 1297
(11th Cir. 2020). Section 3582(c), as amended by the First Step Act,
gives the district court discretion to “reduce the term of
USCA11 Case: 22-10312         Date Filed: 11/16/2022    Page: 3 of 3




22-10312               Opinion of the Court                         3

imprisonment . . . after considering the factors set forth in section
3553(a) to the extent that they are applicable” if a reduction is war-
ranted for “extraordinary and compelling reasons” and “is con-
sistent with applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(1)(A). The district court may
deny a motion to reduce on either ground. See United States v.
Tinker, 14 F.4th 1234, 1237–38 (11th Cir. 2021).
       We need not address whether the statutory sentencing fac-
tors weighed in favor of reducing Garza’s sentence because we can
affirm on the alternative ground that he failed to establish an ex-
traordinary and compelling reason to justify an early release. Garza
argued that his age of 63 and medical conditions of diabetes, high
cholesterol, hypertension, obesity, and hypertensive heart disease
increased his chance of medical complications from COVID-19.
But the district court found that Garza submitted “no evidence that
[his] medical conditions [were] terminal” or that they substantially
diminished his ability to care for himself in prison and that he was
too young to qualify for relief based on his age. See U.S.S.G.
§ 1B1.13 cmt. n.1(A)&(B). The district court also reasonably disre-
garded Garza’s concerns about the detrimental effects of COVID-
19 because he had contracted that virus in January 2021 and recov-
ered without complication and he had received both doses of the
Moderna vaccine. The district court did not abuse its discretion by
denying Garza’s motion for compassionate release.
       We AFFIRM the denial of Garza’s motion for compassion-
ate release.